Exhibit 10.10
 
ANNEX V
 
ALLOCATION OF PURCHASE PRICE
 


 
Tranche
Purchase Price
 
Tranche #1
Initial Cash Purchase Price
 
Tranche #2
Buyer Mortgage Note #1
 
Tranche #3
Buyer Mortgage Note #2
 
Tranche #4
Buyer Mortgage Note #3
 
Tranche #5
Buyer Note
 



 
1

--------------------------------------------------------------------------------

 
 
After Recording Return To:
 


 
Tonaquint, Inc.
 
303 East Wacker Drive, Suite 1200
 
Chicago, Illinois 60601
 
Attn:  John M. Fife
 


 


 

--------------------------------------------------------------------------------


Above Space for Recorder’s use only
 


 
RELEASE DEED
 
Know all men by these presents, BONANZA GOLDFIELDS CORP., a Nevada corporation,
having its principal office at 2415 East Camelback Road, Suite 700, Phoenix, AZ
85016 (“Mortgagee”), in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, does hereby
release, convey and quitclaim unto Tonaquint, Inc., a Utah corporation, with an
office at 303 East Wacker Drive, Suite 1200, Chicago, Illinois 60601
(“Mortgagor”), its successors and assigns, all of the right, title, interest,
claim or demand whatsoever which the undersigned may have acquired in the real
estate situated in Cook County, in the State of Illinois, legally described on
Exhibit A attached hereto and made a part hereof (the “Mortgaged Premises”) in,
through or by the document listed below, filed for record in the Recorder’s
Office of Cook County, in the State of Illinois, and encumbering the Mortgaged
Premises:
 
Document
 
Date of Document
Date of Recording
Document Number
Mortgage
October 1, 2012
   

 
Together with all appurtenances and privileges thereunto belonging or
appertaining.
 
Permanent Real Estate Index Number: 03-07-100-017 and 03-07-200-007
 
Address of Real Estate: 3050-3060 North Kennicott Avenue, Arlington Heights,
Illinois  60004
 
[SIGNATURE PAGE TO RELEASE DEED]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Release Deed this ___ day
of October 2012.
 
 

  BONANZA GOLDFIELDS CORP.          
 
By:
      Name        Title            

 
 
STATE OF ______________                           )
 
) ss.
 
COUNTY OF                                                         )
 
I, the undersigned, a Notary Public, do hereby certify that ___________________,
____________________ of Bonanza Goldfields Corp., and personally known to me to
be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he signed and
delivered such instrument as his own free and voluntary act for the uses and
purposes therein set forth.
 
GIVEN under my hand and notarial seal this _______ day
of                                                                                                                                
2012.
 


 


 
___________________________________
 
Notary Public
 
My Commission Expires:
 


[SIGNATURE PAGE TO RELEASE DEED]
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
LEGAL DESCRIPTION

 
 
PARCEL ONE:


That part of the Southwest quarter of the Northeast quarter of Section 7,
Township 42 North, Range 11, East of the Third Principal Meridian, bounded by a
line described as follows:


Commencing at the Southwest corner of said Southwest quarter of the Northeast
quarter of Section 7; thence East along the South line of the said Southwest
quarter of the Northeast quarter of Section 7, a distance of 128.79 feet to the
West line of Kennicott Avenue; thence North and West along the said West line of
Kennicott Avenue, the following three courses, North and West along a curved
line, convex to the East and having a radius of 351.76 feet for a distance of
173.75 feet, arc measure, to a point of tangent; thence Northwesterly tangent
with the last described curved line, 81.96 feet to a point of curve; thence
North and West along a curved line, convex to the West and having a radius of
390.00 feet, a distance of 193.80 feet to a point of tangent, said point being a
point on the West line of the said Southwest quarter of the Northeast quarter,
425.00 feet North of the Southwest corner thereof and thence South along said
West line of the Southwest quarter of the Northeast quarter, 425.00 feet to the
place of beginning, in Cook County, Illinois.


PARCEL TWO:


The East 80.0 feet of the North 198.0 feet of the South 200.60 feet of the
Northwest quarter of Section 7, Township 42 North, Range 11, East of the Third
Principal Meridian, in Cook County, Illinois.


 
 
Commonly Known As: 3050-3060 North Kennicott Avenue, Arlington Heights,
Illinois  60004

 
 
 
Permanent Index Numbers: 03-07-100-017 and 03-07-200-007

 
 
[SIGNATURE PAGE TO RELEASE DEED]
 
 
IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT
 
 
4

--------------------------------------------------------------------------------

 
 
Date:  October 1, 2012
 
 
To the transfer agent of BONANZA GOLDFIELDS CORP.
 
 
Re:           Instruction to Reserve and Transfer Shares

 
Ladies and Gentlemen:
 
 
Reference is made to that certain Secured Convertible Promissory Note dated as
of October 1, 2012 (the “Note”), made by BONANZA GOLDFIELDS CORP., a Nevada
corporation (the “Company”), pursuant to which the Company agreed to pay to
TONAQUINT, INC., a Utah corporation, its successors and/or assigns (the
“Holder”), the aggregate sum of $1,660,000.00, plus interest, fees, and
collection costs.  The Note was issued pursuant to that certain Securities
Purchase Agreement dated October 1, 2012, by and between the Company and the
Holder (the “Agreement” and together with the Note, the Warrant (as defined
below), and all other documents entered into in conjunction therewith, including
any amendments or waivers, the “Loan Documents”).  Pursuant to the terms of the
Note, the Note may be converted into shares of the common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) (the shares of Common
Stock issuable upon any conversion or otherwise under the Note, the “Conversion
Shares”).
 
Reference is also made to that certain Warrant to Purchase Shares of Common
Stock dated October 1, 2012 (as the same may be amended from time to time, the
“Warrant”), issued by the Company in connection with the Agreement, pursuant to
which the Holder may purchase shares of Common Stock.  All shares of Common
Stock that may be purchased under the Warrant or that the Company is otherwise
required to issue to the Holder or its broker upon any exercise of the Warrant
are hereinafter referred to as the “Warrant Shares”.  The Conversion Shares,
together with the Warrant Shares, are hereinafter referred to as the “Shares.”
 
Pursuant to the terms of the Agreement, until all of the Company’s obligations
under the Agreement and the Note are paid and performed in full, the Company has
agreed to at all times require its transfer agent to establish a reserve of
shares of authorized but unissued Common Stock equal to the amount calculated as
follows (such calculated amount is referred to herein as the “Share Reserve”):
(i) beginning on the Closing Date (as defined in the Agreement) and ending four
(4) months thereafter, 75,000,000 shares of Common Stock, (ii) beginning four
(4) months after the Closing Date and continuing until the Company no longer has
any obligations under the Agreement and the Note, two (2) times the Outstanding
Balance divided by the Market Price.
 
 
5

--------------------------------------------------------------------------------

 
 
This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of the Company to Transfer Online, Inc., or its
successors, as the Company’s transfer agent (hereinafter, “you” or “your”), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Holder) shares of Common Stock to the Holder or its broker, upon
conversion of the Note or exercise of the Warrant, as follows:
 
1. From and after the date hereof and until all of the Company’s obligations
under the Agreement and the Note are paid and performed in full, (a) you shall
establish a reserve of shares of authorized but unissued Common Stock intended
to cover the Share Reserve in an amount not less than 75,000,000 shares (the
“Transfer Agent Reserve”), (b) you shall maintain and hold the Transfer Agent
Reserve for the exclusive benefit of the Holder, (c) you shall issue the shares
of Common Stock held in the Transfer Agent Reserve to the Holder or its broker
only (subject to the immediately following clause (d)), (d) when you issue
shares of Common Stock to the Holder or its broker under the Note pursuant to
the other instructions in this Letter, you shall not issue any such shares from
the Transfer Agent Reserve, unless the Holder delivers to you written
pre-approval of such issuance, (e) you shall not reduce the Transfer Agent
Reserve under any circumstances, unless the Holder delivers to you written
pre-approval of such reduction, and (f) you shall immediately add shares of
Common Stock to the Transfer Agent Reserve as and when requested by the Company
in writing from time to time.
 
2. You shall issue the Conversion Shares to the Holder or its broker in
accordance with Paragraph 4 upon a conversion of all or any portion of the Note,
upon delivery to you of (a) a duly executed Notice of Conversion substantially
in the form attached hereto as Exhibit A (the “Conversion Notice”), and (b)
either (i) written confirmation from the Holder that the Conversion Shares are
registered pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “1933 Act”), or (ii) a legal opinion from either
the Holder’s or the Company’s counsel that the issuance of the Conversion Shares
to the Holder is exempt from registration under the 1933 Act or otherwise as to
the free transferability of the Conversion Shares, dated within ninety (90) days
from the date of conversion; provided, however, that (assuming the Conversion
shares are not registered for resale under the 1933 Act) unless such opinion of
counsel indicates that, pursuant to Rule 144 promulgated under the 1933 Act
(“Rule 144”) or any other available exemption under the 1933 Act, certificates
may be issued or delivered without restrictive legend in accordance with the
applicable securities laws of the United States, then any certificates for such
Conversion Shares shall bear the following restrictive legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.
 
Please note that a share issuance resolution is not required for each conversion
since this Letter and the Loan Documents have been approved by the Company’s
board of directors. For the avoidance of doubt, this Letter is your
authorization and instruction by the Company to issue the Conversion Shares
pursuant to this Letter without any further authorization or direction from the
Company. You shall rely exclusively on the instructions in this Letter and shall
have no liability for relying on any Conversion Notice provided by the Holder.
Any Conversion Notice delivered hereunder shall constitute an irrevocable
instruction to you to process such notice or notices in accordance with the
terms thereof, without any further direction or inquiry. Such notice or notices
may be transmitted to you by fax, email, or any commercially reasonable method.
 
 
6

--------------------------------------------------------------------------------

 
 
3. You shall issue the Warrant Shares to Holder or its broker in accordance with
Paragraph 4 upon exercise of all or any portion of the Warrant, upon delivery to
you of (a) a duly executed Notice of Exercise substantially in the form attached
hereto as Exhibit B (the “Notice of Exercise”), and (b) either (i) written
confirmation from Holder that the Warrant Shares are registered pursuant to an
effective registration statement under the 1933 Act, or (ii) a legal opinion
from either the Holder’s or the Company’s counsel that the issuance of the
Warrant Shares to the Holder is exempt from registration under the 1933 Act or
otherwise as to the free transferability of the Warrant Shares, dated within
ninety (90) days from the exercise date; provided, however, that (assuming the
Warrant Shares are not registered for resale under the 1933 Act) unless such
opinion of counsel indicates that, pursuant to Rule 144 or any other available
exemption under the 1933 Act, certificates may be issued or delivered without
restrictive legend in accordance with the applicable securities laws of the
United States, then any certificates for such Warrant Shares shall bear the
following restrictive legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.
 
No separate share issuance resolution from the Company is required with respect
to each exercise of the Warrant and issuance of Warrant Shares.  You shall rely
exclusively on the instructions in this Letter and shall have no liability for
relying on any Notice of Exercise provided by Holder. Any Notice of Exercise
delivered hereunder shall constitute irrevocable instructions to you to process
such notice or notices in accordance with the terms thereof, without any further
direction or inquiry. Such notice or notices may be transmitted to you by fax,
email, or any commercially reasonable method.
 
4. In the case of your receipt of a Conversion Notice or Notice of Exercise
pursuant to Paragraph 2 and/or Paragraph 3 above, you shall, within three (3)
Trading Days (as defined below) thereafter, (a) if you are eligible to
participate in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, and the Common Stock is eligible to be transferred
electronically with DTC through the Deposit Withdrawal at Custodian system
(“DWAC Eligible”), credit such aggregate number of DWAC Eligible shares of the
Common Stock to the Holder’s or its designee’s balance account with DTC,
provided the Holder identifies its bank or broker (by providing its name and DTC
participant number) and causes its bank or broker to initiate such DWAC Eligible
transaction, or (b) if the Common Stock is not then DWAC Eligible, issue and
deliver to the Holder or its broker (as specified in the applicable Conversion
Notice or Notice of Exercise), via reputable overnight courier, to the address
specified in the Conversion Notice or the Notice of Exercise, as the case may
be, a certificate, registered in the name of the Holder or its designee,
representing such aggregate number of shares of Common Stock as have been
requested by the Holder to be transferred in the Conversion Notice or the Notice
of Exercise, as applicable.  For purposes hereof, “Trading Day” shall mean any
day on which the New York Stock Exchange is open for customary trading.
Notwithstanding any other provision hereof, the Company and the Holder
understand that you shall not be required to perform any issuance or transfer of
Shares if (y) such an issuance or transfer of Shares is in violation of any
state or federal securities laws or regulations, or (z) the issuance or transfer
of Shares is prohibited or stopped as required or directed by a court order.
 
 
7

--------------------------------------------------------------------------------

 
 
5. You understand that a delay in the delivery of Shares hereunder could result
in economic loss to the Holder and that time is of the essence in your
processing of each Conversion Notice and Notice of Exercise.
 
6. To the extent the applicable Shares being issued or reissued will be
certificated, the certificates representing the Shares to be issued or reissued
pursuant to Paragraph 2 or Paragraph 3 above shall (a) be in the name of the
Holder, (b) not bear any legend restricting transfer, (c) not be subject to any
stop-transfer restrictions, and (d) shall otherwise be freely transferable on
the books and records of the Company, if:
 
6.1. the Conversion Notice or Notice of Exercise, as applicable, is accompanied
by the opinion of counsel described in Paragraph 2 or Paragraph 3 opining that,
pursuant to Rule 144 or any other available exemption under the 1933 Act, the
certificates may be issued or delivered without restrictive legend in accordance
with the applicable securities laws of the United States;
 
6.2. the Conversion Notice or Notice of Exercise, as applicable, is accompanied
by a shareholder representation letter providing that (a) the date on which the
Conversion Notice or Notice of Exercise is submitted to you is (i) more than
twelve (12) months following the date the Note or Warrant was issued or (ii)
more than six (6) months (but not more than twelve (12) months) following the
date the Note or Warrant was issued, and (b) the holder is not an “affiliate”,
as defined in Rule 144 (a)(i) under the 1933 Act, of the Company; and
 
6.3. only to the extent Paragraph 6.2(a)(ii) immediately above is applicable,
the Company is subject to the reporting requirements of Sections 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and is current in its reporting
obligations thereunder.
 
7. The Company hereby confirms to you and to the Holder that no instruction
other than as contemplated herein (including instructions to increase the
Transfer Agent Reserve as necessary pursuant to Paragraph 1(f) above) will be
given to you by the Company with respect to the matters referenced herein. The
Company hereby authorizes you, and you shall be obligated, to disregard any
contrary instruction received by or on behalf of the Company or any other person
purporting to represent the Company.
 
8. The Company hereby agrees to notify the Holder in the event of any
replacement of Transfer Online, Inc. as the Company’s transfer agent.
 
9. The Company acknowledges that the Holder is relying on the representations
and covenants made by the Company in this Letter and that the representations
and covenants contained in this Letter constitute a material inducement to the
Holder to make the loan evidenced by the Note.  The Company further acknowledges
that without such representations and covenants of the Company, the Holder would
not have made the loan to the Company evidenced by the Note.
 
10. The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.
 
 
8

--------------------------------------------------------------------------------

 
 
11. The Holder is an intended third-party beneficiary of this Letter. The
parties hereto specifically acknowledge and agree that in the event of a breach
or threatened breach by a party hereto of any provision hereof, the Holder will
be irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced.  Therefore, in the event of a breach
or threatened breach of this Letter, the Holder shall be entitled, in addition
to all other rights or remedies, to an injunction restraining such breach,
without being required to show any actual damage or to post any bond or other
security, and/or to a decree for a specific performance of the provisions of
this Letter.
 
12. This Letter shall be fully binding and enforceable against the Company even
if it is not signed by the Company’s transfer agent. If the Company takes (or
fails to take) any action contrary to this Letter, then such action or inaction
will constitute a default under the Loan Documents. Although no additional
direction is required by the Company, any refusal by the Company to immediately
confirm this Letter and the instructions contemplated herein to the Company’s
transfer agent will constitute a default under the Loan Documents.
 
13. By signing below, each individual executing this Letter on behalf of an
entity represents and warrants that he or she has authority to so execute this
Letter on behalf of such entity and thereby bind such entity to the terms and
conditions hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 
 
 

  Very truly yours,           Bonanza Goldfields Corp.          
 
By:
      Name        Title            



 
ACKNOWLEDGED AND AGREED:

 
THE HOLDER:
 
 
Tonaquint, Inc.
 

 
By: _________________________
 
       John M. Fife, President
 
 
 
THE TRANSFER AGENT:

 
Transfer Online, Inc.
 
 
 
[Signature page to Irrevocable Letter of Instructions to Transfer Agent]
 
 
 
 

--------------------------------------------------------------------------------

 
 
By:                                                        
 
Name:                                                                               
 
Title:                                            
                                    
 
 
Attachments:
 
 
Exhibit A – Form of Conversion Notice
 
Exhibit B – Form of Notice of Exercise
 
 
[Signature page to Irrevocable Letter of Instructions to Transfer Agent]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF CONVERSION NOTICE


[attached]




 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B


FORM OF NOTICE OF EXERCISE


[attached]


 
 

--------------------------------------------------------------------------------

 
 
BONANZA GOLDFIELDS CORP.
SECRETARY’S CERTIFICATE


 
I, ____________________, hereby certify that I am the duly elected, qualified
and acting Secretary of BONANZA GOLDFIELDS CORP., a Nevada corporation (the
“Company”), and am authorized to execute this Secretary’s Certificate (this
“Certificate”) on behalf of the Company.  This Certificate is delivered in
connection with that certain Securities Purchase Agreement dated October 1, 2012
(the “Purchase Agreement”), by and between the Company and Tonaquint, Inc., a
Utah corporation.  All capitalized terms used but not defined in this
Certificate shall have the meanings set forth in the Purchase Agreement.
 
Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of the Company (the “Resolutions”) approving and authorizing
the execution, delivery and performance of the Purchase Agreement and related
documents to which the Company is a party on the date hereof, and the
transactions contemplated thereby.  Such Resolutions have not been amended,
rescinded or modified since their adoption and remain in effect as of the date
hereof.
 
IN WITNESS WHEREOF, I have executed this Secretary’s Certificate as of October
1, 2012.
 
 

  Bonanza Goldfields Corp.                
 
Printed Name:
      Title: Secretary    



 
 

--------------------------------------------------------------------------------

 
 
Share Issuance Resolution
Authorizing The Issuance Of New Shares Of Common Stock In


 
Bonanza Goldfields Corp.
 
___________________________
 
 
Effective October 1, 2012
 
___________________________
 


 
The undersigned, as a qualified officer of Bonanza Goldfields Corp., a Nevada
corporation (the “Company”), hereby certifies that this Share Issuance
Resolution is authorized by and consistent with the resolution of the Company’s
board of directors regarding (i) that certain Secured Convertible Promissory
Note in the face amount of $1,660,000.00 with an original issuance date of
October 1, 2012 (the “Note”), made by the Company in favor of Tonaquint, Inc., a
Utah corporation, its successor and/or assigns (“Tonaquint”), and (ii) that
certain Warrant to Purchase Shares of Common Stock issued by the Company to
Tonaquint (the “Warrant”), all pursuant to that certain Securities Purchase
Agreement dated October 1, 2012 between the Company and Tonaquint (the “Purchase
Agreement”).
 
RESOLVED, that Transfer Online, Inc., as transfer agent (including any successor
transfer agent, the “Transfer Agent”) of shares of the Company’s common stock,
$0.0001 par value per share (“Common Stock”), is authorized to rely upon:
 
(i)  
a Conversion Notice substantially in the form of Exhibit A attached hereto,
whether an original or a copy (the “Conversion Notice”),

 
(ii)  
the Pre-Installment Notice and Installment Date Notice substantially in the
forms of Exhibit B-1 and Exhibit B-2, respectively, attached hereto, whether
originals or copies (collectively, the “Company Installment Notices”), and

 
(iii)  
a Notice of Exercise of Warrant substantially in the form of Exhibit C attached
hereto, whether an original or a copy (the “Notice of Exercise”),

 
in each case without any further inquiry, to be delivered to the Transfer Agent
from time to time either by the Company or Tonaquint.
 
RESOLVED FURTHER, that the Transfer Agent is authorized to issue the number of:
 
(i)  
“Section 3 Conversion Shares” (representing shares of Common Stock) set forth in
each Conversion Notice delivered to the Transfer Agent,

 
(ii)  
shares designated “to be delivered” in each Company Installment Notice delivered
to the Transfer Agent, and all other shares of Common Stock the Company may
subsequently instruct the Transfer Agent to issue in connection with each such
Company Installment Notice, and

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  
“Delivery Shares” (representing shares of Common Stock) set forth in each Notice
of Exercise delivered to the Transfer Agent,

 
with such shares to be issued in the name of Tonaquint, or its successors,
transferees, or designees, free of any restricted security legend, as permitted
by the Note or the Warrant, as the case may be.
 
RESOLVED FURTHER, that consistent with Section 5.1(o) of the Purchase Agreement,
the Transfer Agent is authorized and directed to immediately create a share
reserve equal to 75,000,000 shares of the Company’s common stock for the benefit
of Tonaquint (the “Share Reserve”); provided that the Share Reserve is required
to be adjusted from time to time by written instructions provided to the
Transfer Agent by the Company as required by the Purchase Agreement.
 
RESOLVED FURTHER, that Tonaquint must consent in writing to any reduction of the
Share Reserve; provided, however, that upon (i) full conversion and/or full
repayment of the Note and (ii) the complete exercise (or expiration) of the
Warrant, the Share Reserve will terminate thirty (30) days thereafter.
 
RESOLVED FURTHER, that the Company shall indemnify the Transfer Agent and its
employees against any and all actions taken by Transfer Agent in reliance upon
this Share Issuance Resolution.
 
The undersigned officer of the Company hereby certifies that this is a true copy
of the Company’s Share Issuance Resolution, effective as of the date set forth
below, and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.
 


 

             Officer’s Signature        Date                                    
        Printed Name and Title      

 
 
 

--------------------------------------------------------------------------------

 
 
Bonanza Goldfields Corp.
2415 East Camelback Road, Suite 700
Phoenix, AZ 85016
Date: October 1, 2012


Tonaquint,
Inc.                                                                                                                                                            
VIA FAX:  ________________
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


Reference is hereby made to that certain Securities Purchase Agreement (the
“Purchase Agreement”) dated October 1, 2012 between Bonanza Goldfields Corp., a
Nevada corporation (the “Company”), and Tonaquint, Inc., a Utah corporation
(“Purchaser”). Pursuant to Section 5.2(q) of the Purchase Agreement, the Company
hereby certifies to Purchaser as follows with respect to the month ending
__________________, 20___ (the “Applicable Month”):


______                      No Anti-Dilution Event (as defined in the Purchase
Agreement) occurred during the Applicable Month.


______                      The following Anti-Dilution Event(s) occurred during
the Applicable Month:


A.                                Date of Anti-Dilution
Event:                                                                 
          
B.                               
 Purchaser(s):                                                                                                                            
C.                                Anti-Dilution Event
Price:                                                                              
                                             
D.                                Description of Anti-Dilution
Event:                                                                                                           












ACKNOWLEDGED AND CERTIFIED:


Bonanza Goldfields Corp.


By:                                                               
Name:                                                                
Title:                                                                
 
 
 
 

--------------------------------------------------------------------------------

 